 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     KATHRYN ROSS
 6   California SBN 171100
     Attorney at Law
 7   1611 Telegraph Avenue, Suite 806
     Oakland, California 94612
 8   Telephone: (415) 297-1262
     Email: katie@kathrynrosslaw.com
 9
     Attorneys for Defendant
10   STEVEN CARRILLO
11
                        IN THE UNITED STATES DISTRICT COURT
12
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                     OAKLAND DIVISION
14
15   UNITED STATES OF AMERICA,       )     Case No. 4:20-cr-00265-YGR
                                     )
16         Plaintiff,                )     SERGEANT STEVEN CARRILLO’S
                                     )     SUPPLEMENTAL ATTACHMENT TO
17                                   )     HIS REPLY TO THE GOVERNMENT’S
                                     )     OPPOSITION TO HIS NOTICE OF
18                                   )     COUNSELS’ INABILITY TO
     vs.                             )     CONSTITUTIONALLY PRESENT HIS
19                                   )     DEATH PENALTY DECISION
                                     )     SUBMISSION BY THE UNREASONABLE
20                                   )     DEADLINE ARBITRARILY IMPOSED
                                     )     BY THE GOVERNMENT AND
21                                   )     INABILITY TO ACCURATELY
     STEVEN CARRILLO,                )     ESTIMATE WHEN THEY CAN PRESENT
22                                   )     THE SUBMISSION
           Defendants.               )
23                                   )     Date: October 28, 2020
                                     )     Time: 2:00 P.M.
24                                   )
     _______________________________ )     Judge: Hon. Yvonne Gonzalez Rogers
25
26
27
28
 1          Sergeant Steven Carrillo hereby files a supplemental Attachment in support of his
 2   reply to the government’s opposition to his notice of counsels’ inability to constitutionally
 3   present his death penalty decision submission by the unreasonable deadline arbitrarily
 4   imposed by the government and inability to accurately estimate when they can present the
 5   submission. Doc #40.
 6          Attachment O is the October 2020 Report from the John Hopkins Bloomberg
 7   School of Public Health that was prepared for the National Commission on COVID-19
 8   and Criminal Justice.
 9
     DATED: October 26, 2020                           Respectfully submitted,
10
                                                       /s/ James Thomson
11                                                     _________________________
                                                       JAMES THOMSON
12                                                     Attorney for Steven Carrillo
13                                                     /s/ Kathryn Ross
                                                       _________________________
14                                                     KATHRYN ROSS
                                                       Attorney for Steven Carrillo
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  1
